Citation Nr: 1443805	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  10-46 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back condition.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee condition.  

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a cervical spine condition.  

4.  Entitlement to service connection for a low back condition.  

5.  Entitlement to service connection for a right knee condition.  

6.  Entitlement to service connection for a cervical spine condition.  

7.  Entitlement to service connection for tinnitus (claimed as a left ear condition).  

8.  Entitlement to service connection for left ear hearing loss (claimed as a left ear condition).  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1999 to August 2002.  

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This appeal is being processed using Virtual VA and Veterans' Benefits Management System (VBMS), paperless electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case must take into consideration the existence of these electronic records.  

The issue of entitlement to service connection for a cervical spine condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  



FINDINGS OF FACT

1.  An April 2003 RO decision denied entitlement to service connection for low back, right knee, and cervical spine conditions.  The Veteran did not appeal that decision or submit new and material evidence within the one-year appeal period.  

2.  Evidence received since the April 2003 RO decision that was not previously of record and not cumulative or redundant of evidence already of record, relates to a previously unestablished fact necessary to substantiate the claims of entitlement to service connection for low back, right knee, and cervical spine conditions and raises a reasonable possibility of substantiating the claims.  

3.  Resolving any reasonable doubt in favor of the Veteran, a low back disability is related to the Veteran's active service.  

4.  The Veteran's right knee DJD was not incurred during active service, did not manifest to a compensable degree within one year of service discharge, and is not otherwise etiologically related to active service.  

5.  Resolving any reasonable doubt in favor of the Veteran, tinnitus is related to the Veteran's active service.  

6.  The Veteran does not have a current left ear hearing loss disability for VA purposes.  


CONCLUSIONS OF LAW

1.  The April 2003 RO decision denying entitlement to service connection for low back, right knee, and cervical spine conditions is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).  

2.  New and material evidence sufficient to reopen the previously denied claims of entitlement to service connection for low back, right knee, and cervical spine conditions has been added to the record.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).  

3.  Resolving any reasonable doubt in favor of the Veteran, the criteria for service connection for a low back condition have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303.  

4.  The criteria for service connection for a right knee condition have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  

5.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.303 (2013).  

6.  The criteria for service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  The RO provided notice regarding the necessity of new and material evidence to reopen the Veteran's claims regarding low back, right knee, and cervical spine conditions in a letter sent to the Veteran in August 2008.  The August 2008 notice letter also provided notice to the Veteran regarding his claim of entitlement to service connection for a left ear condition, and a subsequent September 2009 notice letter clarified that the claimed left ear condition would be bifurcated to encompass tinnitus and left ear hearing loss, as reported in the Veteran's August 2009 Notice of Disagreement (NOD).  

Regarding the duty to assist, the RO has obtained the Veteran's service treatment records, service personnel records, VA treatment records, and private treatment records, and associated these records with the claims file.  The Veteran was afforded a VA audiology examination in July 2010 and a VA joints/spine examination in August 2010.  The Board finds the examinations and resulting opinions are adequate as to the issues decided herein.  The examiners considered the Veteran's relevant medical history, reviewed the claims file, provided sufficiently detailed descriptions of the claimed disabilities, and provided rationales to support the opinions provided.  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required and appellate review may proceed without prejudice to the Veteran.  


II.  New and Material Evidence - Low Back, Right Knee, Cervical Spine

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105(c) (West 2002).  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108 (West 2002).  

New evidence is defined as existing evidence not previously submitted to agency decisionmakers, while material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2013).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but also whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The Veteran's claims of entitlement to service connection for low back, right knee, and cervical spine conditions were denied in an April 2003 RO decision.  He did not file a timely appeal or submit any new and material evidence within the one-year appeal period; therefore, the April 2003 RO decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2013).  Since the prior final April 2003 RO decision, evidence added to the record includes the following: a medical consultation and results from a Physical Evaluation Board during the Veteran's active service documenting knee and back complaints during service; a June 2010 private examination and resulting positive nexus opinion regarding the claims for low back, right knee, and cervical spine conditions (in addition to other claimed conditions); VA treatment records from March 2003 to November 2010 documenting complaints of neck and back pain, and diagnoses of lumbago, cervicalgia, and DJD of the right knee and lumbar spine; and August 2010 VA examinations regarding the claimed low back and right knee conditions.  This evidence is new and material as it was not of record at the time of the last decision and it relates to a material element of each of the claims for service connection for low back, right knee, and cervical spine conditions.  As the information submitted since the last final decision constitutes new and material evidence, the claims of entitlement to service connection for low back, right knee, and cervical spine conditions must be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  


III.  Service Connection - Generally

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303(a) (2013).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

For certain chronic disorders, including arthritis and hearing loss, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2013).  Additionally, for chronic diseases defined by 38 C.F.R. § 3.309(a) and shown in service or by a continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In order to show a chronic disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required in order to establish entitlement to service connection.  Id.  

Even where service connection cannot be presumed, service connection may still be established on a direct basis.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  




III.A.  Service Connection - Low Back

The Veteran claims service connection for a low back condition.  

Service treatment records document a complaint of lower back pain in January 2001 for two weeks previous, following a hard landing after a parachute jump.  

Post-service VA treatment records document the Veteran's report of back pain in March 2003 and June 2003, which he associated with a parachute jump during active service.  In March 2003, he was diagnosed with lumbago; however, x-ray images taken in April 2003 revealed a normal lumbosacral spine.  He again reported low back pain in October 2009and x-ray imaging obtained in August 2010 revealed degenerative joint disease (DJD) of the lumbar spine.  In September 2010 and November 2010, the Veteran again reported low back pain for 10 years and he was referred for physical therapy.  

Thus, there is competent evidence of in-service occurrence of an injury, and the Veteran has a current low back disability diagnosed as DJD of the lumbar spine.  In order for his current disability to be recognized as service connected, the evidence must establish a nexus between this condition and a disease or injury during active duty.  

The Board first notes that there is no evidence of record demonstrating that the Veteran had lumbar spine arthritis in service, or within the first post-service year, and the Veteran does not so contend.  As such, service-connection for his arthritis disability is not warranted on a presumptive basis under the provisions of 38 C.F.R. § 3.309(a).  

With respect to the crucial remaining nexus element, the record contains both private and VA medical opinions addressing the etiology of the Veteran's lumbar DJD.  

A June 2010 consultation and examination was conducted by a private chiropractor.  The Veteran reported a low back injury resulting from a parachute jump during active service.  After a physical examination which documented localized, non-radicular constant pain in the mid-lumbar to lumbosacral region, the chiropractor diagnosed post-traumatic residual lumbar spine DJD, a permanent and progressive condition which is more likely than not directly and causally related to the Veteran's military service, specifically, his in-service parachuting injury as described.  

The Veteran was subsequently afforded a VA examination of the lumbar spine in July 2010.  The Veteran reported a history consistent with prior reports to healthcare professionals.  The examiner reviewed the claims file and medical history, conducted a physical examination, and diagnosed lumbosacral DJD, retrolisthesis of L5, and scoliosis.  The examiner could not provide an opinion regarding any relation of the Veteran's current diagnosis to active service without resorting to speculation.  She stated that such knowledge is not available in the medical literature and pointed out that the sole complaint of back pain in service  did not indicate a chronic lumbar condition and degenerative arthritis of the lumbar spine was not noted within one year of service discharge, although she noted that the Veteran was seen for low back pain within one year of leaving the service.  

The Board has considered the private and VA examinations, and the resulting opinions, and finds that the nexus opinion provided by the private chiropractor is at least in equipoise with the VA examiner's inability to provide a nexus opinion without resorting to speculation.  While it appears that the private opinion was based largely upon a history provided by the Veteran, rather than a review of the claims file, the Veteran provided a medical history consistent with service treatment records and other reports to treating medical professionals.  Therefore, the private opinion is entitled to at least some probative value.  

In sum, there is evidence of a current disability diagnosed as lumbar spine DJD; competent and credible reports of an in-service injury to the low back; and a probative private medical opinion linking the currently diagnosed lumbar spine disability to service.  Resolving any reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for a low back condition have thus been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


III.B.  Service Connection - Right Knee

The Veteran also seeks service connection for a right knee condition attributable to a hard parachute landing during active service.  

Service treatment records document complaints of right knee pain in January 2001 following a hard parachute landing.  This was diagnosed as retropatellar pain syndrome and treated with Naprosyn.  Again that same month, the Veteran complained of right knee pain with running for three months without trauma.  Documentation from the Veteran's Medical Evaluation Board (MEB) prior to service discharge contains his reported history of knee pain beginning in basic training during runs and forced marches, which continued to gradually worsen up until the jump injury in January 2001.  Although he complained of knee pain at the time apparently no one paid attention because of the greater focus on his right shoulder injury.  The Veteran MEB evaluation in March 2002 revealed an unremarkable physical examination of the knees and normal x-ray results.  The April 2002 MEB findings document intermittent pain of his right knee, classified as not disqualifying.  

Post-service VA treatment records contain a September 2010 report of right knee pain which also references an August 2010 x-ray finding of degenerative arthritis, or DJD, of the Veteran's right knee.  

The Board notes that there is no evidence of record demonstrating that the Veteran had right knee DJD in service, or within the first post-service year, and the Veteran does not so contend.  As such, service-connection for his arthritis disability is not warranted on a presumptive basis under the provisions of 38 C.F.R. § 3.309(a).  

At a June 2010 private consultation and examination by a treating chiropractor, the Veteran reported continuing, constant pain and dysfunction of his right knee.  The chiropractor reported essentially normal, but painful, range of motion with some crepitus and instability noted.  He opined that the Veteran's right knee condition is directly and causally related to his in-service parachute jumping accident

The Veteran was afforded a subsequent VA examination in July 2010.  The examiner reviewed the claims file, obtained a history from the Veteran, and conducted a thorough physical examination.  She diagnosed the Veteran with right knee DJD and opined that the condition was less likely as not caused by his active service.  She supported this with a rationale that noted the Veteran was not treated for a knee condition with one year of service discharge, and did not report a knee condition for medical treatment purposes until some time after service discharge, despite noting additional VA treatment for other conditions in the interim.  

The Board has considered the conflicting medical opinions of record and affords the most probative weight to the July 2010 opinion of the VA examiner, which was based upon a review of the claims file, a medical history obtained from the Veteran, and a thorough examination.  Unlike the opinion provided with respect to the low back claim; here the examiner provided a thorough analysis that is consistent with the evidence of record.  In contrast, the private opinion is conclusory and unsupported by a rationale, which further limits the probative value assigned by the Board.  See Stefl, 21 Vet. App. at 123 (noting that a "mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion").  

The Veteran is competent to report his observable symptoms, including right knee pain.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  He is also competent to report continuous knee pain since service.  However, in this regard, the Board notes that following service discharge, the first time the Veteran reported a right knee problem to a medical practitioner was at the June 2010 private chiropractic examination, a lapse in medical treatment for his claimed right knee condition of nearly eight years since service discharge.  Moreover, given that the Veteran received VA treatment in the interim and did not report ongoing knee pain, the Board finds his assertions of an ongoing knee condition impacts his credibility.  To the extent the Veteran's statements assert an etiological relationship between his current right knee DJD and his active service, the Board finds he is not competent to provide an etiological opinion regarding complex orthopedic condition.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Therefore, the preponderance of the evidence weighs against the claim that the Veteran's right knee condition is related to active service.  As the preponderance of the evidence is against the claim, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.  


III.C.  Service Connection - Left Ear Hearing Loss

The Veteran also seeks entitlement to service connection for left ear hearing loss.  

A hearing loss disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 (2013).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  Id.  Moreover, the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

Service treatment records do not document any complaints, diagnosis, or treatment of left ear hearing loss.  A September 1999 enlistment examination documents a normal clinical evaluation of the Veteran's ears and audiometric testing did not reveal left ear hearing loss as defined by VA regulation.  38 C.F.R. § 3.385.  Additionally, the Veteran contemporaneously reported good health, with no ear trouble.  Likewise, audiometric test results from December 2000 do not show left ear hearing loss.  Id.  Finally, upon separation examination in February 2002, the Veteran's ears were found to be normal upon clinical evaluation, audiometric testing did not reveal left ear hearing loss under 38 C.F.R. § 3.385, and the Veteran specifically denied hearing loss.  

Although the evidence of record fails to indicate any clinical hearing loss within the relevant auditory thresholds during service, the Board notes that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley, 5 Vet. App. at 159.  Here, however, none of the post-service medical evidence of record indicates any hearing loss as defined by VA regulation.  38 C.F.R. § 3.385.  

A private examination, conducted by a chiropractor, in June 2010, diagnosed the Veteran with a 50 percent loss of functional hearing in his left ear, which is more likely than not directly and causally related to his active service.  However, the Board affords no probative value to the June 2010 private examination, as it does not contain audiometric test results and does not appear to have been conducted in accordance with VA regulation, which requires a puretone audiometry test and a controlled Maryland CNC speech discrimination test to be administered by a state-license audiologist.  38 C.F.R. § 4.85

The Veteran was afforded a VA audiology examination in July 2010.  This examination revealed the following puretone thresholds, in decibels(dB), for the frequencies of interest, in Hertz (Hz):  


HERTZ

500
1000
2000
3000
4000
LEFT
25
25
25
20
20

The speech recognition score based on the Maryland CNC Test was 98 percent in the left ear.  

Based upon these results, the examiner diagnosed non-disabling hearing loss of the left ear.  The Board notes that this is consistent with Hensley, supra; however, such results do not qualify as a hearing loss disability under VA regulation.  38 C.F.R. § 3.385.  

The Court of Appeals for Veterans Claims (Court) has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Veteran is not shown by the medical evidence to have hearing loss of the left ear in accordance with 38 C.F.R. § 3.385 at any time during the pendency of the appeal.  The auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz has not been 40 decibels or greater; nor have the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz been 26 decibels or greater.  Speech recognition scores using the Maryland CNC Test are not less than 94 percent.  The Veteran is competent to report difficulty hearing, see Layno, 6 Vet. App. at 470; however, he is not competent to diagnose left ear hearing loss in accordance with VA criteria, which is a determination requiring objective findings through audiometric testing.  See Jandreau, 492 F.3d at 1376-77; see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

Accordingly, on this record, the evidence weighs against the claim that the Veteran has a left earing hearing loss disability that was incurred in service.  The weight of the evidence establishes that the Veteran does not have a current left ear hearing loss disability for VA purposes.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  Accordingly, the claim of service connection for a left ear hearing loss disability is denied.  



III.D.  Service Connection - Tinnitus

Finally, the Veteran also claims service connection for tinnitus.  He specifically reports that he was exposed to acoustic trauma in the course of his duty assignment to an airborne unit, as well as having noise exposure due to weapons fire.  

Tinnitus, in particular, is a disability capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The Veteran is thus competent to report that he experiences constant tinnitus.  See Layno, supra.  Likewise, the Veteran would be competent to establish a nexus to service by credible reports of continuous tinnitus since active service; however, the Board points out that there is no evidence of record documenting that the Veteran experienced tinnitus prior to first reporting it in his August 2009 NOD, wherein he described experiencing a constant static noise in his ear since service.  

Service treatment records are silent as to complaints, treatment, or diagnoses of tinnitus.  However, the Board finds that the Veteran's lay statements regarding  noise exposure during service are competent and credible evidence to show in-service occurrence of acoustic trauma.  In this regard, service records, including his DD Form 214, confirm that the Veteran received training as a parachutist and an expert rifle marksman.  The Board finds this evidence sufficient to show in-service noise exposure.  

At a June 2010 private examination, the Veteran reported tinnitus beginning during active service in 2000.  The examining private chiropractor diagnosed tinnitus which is more likely than not directly and causally related to his active service, including exposure to the noise of weapon fire.  

The Veteran was provided a VA audiology examination in July 2010, at which time he reported constant tinnitus that began after he started "jump school" during active service.  The VA examiner ultimately opined that the Veteran's tinnitus was not caused by or a result of military service; however, the examiner also noted that it was up to the RO to determine whether further non-audiological examination was needed to determine the etiology of tinnitus.  

The Board finds little probative value in the July 2010 VA examination.  The examiner's opinion was far from being clear or definitive as to etiology, it did not give proper weight to the Veteran's credible statements concerning tinnitus; and it did not provide a rationale for the negative nexus opinion provided.  For these reasons, the Board assigns little, if any, probative value to the July 2010 opinion.  

The Veteran has provided consistent statements regarding tinnitus in his August 2009 NOD and to the June 2010 private examiner and July 2010 VA examiner.  The Board finds the evidence in this regard is at least in equipoise; therefore, resolving reasonable doubt in the Veteran's favor, service connection for tinnitus is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  


ORDER

Service connection for  a low back condition is granted.  

Service connection for a right knee condition is denied.  

Service connection for left ear hearing loss is denied.  

Service connection for tinnitus is granted.  


REMAND

The Board finds that additional development is required prior to adjudication of the Veteran's claim of entitlement to service connection for a cervical spine condition.  Specifically, a remand is required to afford the Veteran a VA examination.  

In a claim for service connection, VA's duty to assist the Veteran includes providing a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent/recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As discussed above, the Veteran has successfully reopened his claim of entitlement to service connection for a cervical spine condition by presenting new and material evidence which includes a private medical opinion suggesting that his neck pain, diagnosed within VA treatment records as cervicalgia, originated in service.  While such evidence is sufficient to reopen the Veteran's claim, it is not enough, standing alone, to grant the benefits sought on appeal.  

As discussed above, the private opinion obtained in support of the Veteran's cervical spine claim lacks a supporting rationale and is based largely on a history provided by the Veteran, without additional review of the Veterans' service treatment records or medical history.  See Stefl, supra.  However, the foregoing evidence has been found to be new and material and it is sufficient to trigger the need for a VA examination.  See 38 C.F.R. § 3.303; see also Shade, 24 Vet. App. at 117.  Accordingly, the Veteran should be afforded a VA cervical spine examination upon remand.  See McLendon, 20 Vet. App. at 81.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current cervical spine condition.  The entire claims file (including electronic records within Virtual VA and VBMS) should be made available to and be reviewed by the examiner in conjunction with the examination, and it should be confirmed that such records were available for review.  

After conducting a thorough examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should provide an opinion as to the following: Whether it is at least as likely as not (a 50 percent probability or greater) that any current cervical spine disorder had its onset during active service or is related to any in-service disease, event, or injury.  

The VA examiner must also reconcile any opinion provided with the June 2010 private chiropractor's opinion which suggests an etiological relationship between the Veteran's neck pain and a parachute landing accident during active service.  

A thorough examination report should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for any opinion rendered.  If the examiner cannot provide an opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.  

2.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue of entitlement to service connection for a cervical spine disability.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


